Appeal from a judgment of the County Court of Otsego County, rendered January 31, 1977, convicting defendant, upon his plea of guilty, of the crime of burglary in the third degree. The record reveals that the defendant pleaded guilty to the crime of burglary in the third degree and admitted his intent to commit a larceny without any agreement as to what sentence might be imposed. He presently contends that the sentence of a minimum of two years and maximum of six years is harsh; however, he has been constantly in trouble and upon this record it does not appear that the sentence is shocking. Judgment affirmed. Koreman, P. J., Greenblott, Sweeney, Kane and Herlihy, JJ., concur.